— In a negligence action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Richmond County (Horowitz, J.), dated March 26, 1984, which granted the plaintiffs’ motion to discontinue the action without prejudice.
Order affirmed, without costs or disbursements.
*746A motion to discontinue an action without prejudice after issue is joined but prior to trial should be granted absent prejudice to the defendants (see Tucker v Tucker, 55 NY2d 378; Valladares v Valladares, 80 AD2d 244, affd 55 NY2d 388). Lazer, J. P., Thompson, Weinstein and Eiber, JJ., concur.